Citation Nr: 0901403	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for myalgia, to include 
as due to herbicide exposure.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.

5.  Entitlement to service connection for bipolar disorder, 
to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.  
The veteran timely submitted a notice of disagreement in 
August 2003 and perfected his appeal in September 2004.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  In 
his September 2004 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

These claims came before the Board in June 2007, at which 
time they were remanded back to the Appeals Management Center 
(AMC) for additional evidentiary development.  Specifically, 
the AMC was requested to provide the veteran with a new 
Veterans Claims Assistance Act of 2000 (VCAA) letter, 
compliant with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and to provide the veteran with 
release forms to assist VA in obtaining outstanding private 
medical records.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam 
(Vietnam) from May 1966 to August 1967; exposure to 
herbicides is conceded.

2.  The veteran does not have a current diagnosis of 
chloracne.

3.  Headaches are not the result of a disease or injury in 
service, and they are not attributable to any herbicide 
exposure.

4.  Myalgia is not the result of a disease or injury in 
service, and is not attributable to any herbicide exposure.

5.  COPD is not the result of a disease or injury in service, 
and is not attributable to any herbicide exposure.

6.  Bipolar disorder is not the result of a disease or injury 
in service, and is not attributable to any herbicide 
exposure.


CONCLUSIONS OF LAW

1.  Headaches, myalgia, COPD and bipolar disorder were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2008).

2.  Chloracne was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The VCAA

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Despite this change in the regulation, the July 2007 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

The notice letter dated in July 2007 informed the veteran of 
how VA determines the appropriate disability ratings or 
effective dates to be assigned when claims are granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  As noted above, the June 2007 Board remand 
requested that the AMC provide the veteran with release forms 
in order to obtain outstanding private medical evidence noted 
by the veteran's spouse in June 2006.  The veteran did not 
return these forms and has made no further contact with VA.  
The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes that examinations are not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that medical opinions would aid in 
substantiating the veteran's claims since they could not 
provide evidence of a past event.  Additionally, the veteran 
has not been diagnosed with chloracne.  As such, an 
examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from chloracne, 
headaches, myalgia, COPD and bipolar disorder that are the 
result of his exposure to Agent Orange during his time in 
Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The diseases that are 
related to herbicide exposure include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  See 
38 C.F.R. § 3.309(e) (2008).  

Chloracne

As indicated above, chloracne is one of the presumptive 
diseases related to herbicide exposure.  See 38 C.F.R. § 
3.309(e) (2008).  Although the veteran maintains that he has 
been diagnosed with chloracne, there is no evidence in the 
claims file that such a diagnosis has been rendered.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed chloracne, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

To the extent that the veteran himself contends that he has 
this condition which was caused by his presumed exposure to 
Agent Orange, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that 
entitlement to service connection for chloracne is not 
warranted.  The benefit sought on appeal is denied.

Headaches, Myalgia, COPD and Bipolar Disorder

The veteran contends that he suffers from these conditions as 
a result of his exposure to Agent Orange during service.  As 
noted above, headaches, myalgia, COPD and bipolar disorder 
are not conditions for which the Agent Orange presumption is 
available.  See 38 C.F.R. § 3.309(e) (2008).  Notwithstanding 
the foregoing law and regulations pertaining to presumptive 
service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Board will proceed with a decision based on the 
holding in Combee.

After a thorough review of the veteran's claims file, the 
Board finds that he has been diagnosed with headaches, 
myalgia, COPD and bipolar disorder.  Thus, the Board concedes 
that the veteran suffers from current disabilities.  See 
Hickson, supra.

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for 
the aforementioned conditions.  Upon enlistment and 
separation, all of the veteran's systems were considered to 
be normal.  The veteran specifically denied suffering from 
swollen or painful joints, frequent or severe headaches, 
shortness of breath, chronic cough, cramps in the legs, 
lameness, depression or excessive worry and nervous trouble 
of any sort.  See service treatment records, Standard Forms 
(SF) 88 and 89, pre-induction examination reports, July 15, 
1965; SFs 88 and 89, separation examination reports, August 
9, 1967.  Thus, the veteran's claim does not meet the 
requirements of element (2) under Hickson.

With regard to the veteran's claims for COPD and myalgia, 
there is no medical evidence linking these disabilities with 
a disease or injury in service, to include herbicide exposure 
in service.  While the veteran alleges that his bipolar 
disorder is a result of service, the medical evidence does 
not support this claim.  The Board notes a private treatment 
note, dated in July 2000, which diagnosed the veteran with 
bipolar disorder "due to chemical exposure."  See private 
treatment record, Cox Health System, July 10, 2000 to July 
12, 2000.  As indicated above, however, bipolar disorder is 
not one of the conditions for which the Agent Orange 
presumption is available.  See 38 C.F.R. § 3.309(e) (2008).  
Further, the veteran has alleged chemical exposure while 
fighting a fire in 1986 while employed as a firefighter.

The veteran's remaining claim of entitlement to service 
connection for headaches is also not supported by the medical 
evidence.  In April 1986, the veteran was injured during his 
tenure as a fire fighter.  Since that incident, he reported 
suffering from chronic headaches.  At no time prior to the 
incident did the veteran complain of headaches.  In fact, in 
1991, the veteran's private physician indicated that while 
there was a temporal relationship between the veteran's 
headaches and the 1986 fire, he could not offer an 
etiological explanation.  See private treatment record, 
Robert N. Egbert, M.D., October 8, 1991.

Additionally, the Board notes the decades-long evidentiary 
gap in this case between active service and the earliest 
COPD, myalgia, bipolar disorder and headache complaints.  
This absence of evidence constitutes negative evidence 
tending to disprove the claims that the veteran had an injury 
or injuries in service which resulted in chronic disabilities 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
approximately 20 years between the period of active duty and 
the medical reports dated in 1986 is itself evidence which 
tends to show that COPD, myalgia and headaches did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

With respect to the veteran's contentions that he has been 
experiencing COPD, myalgia, bipolar disorder and headaches 
since service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service treatment records and 
the post-service treatment records (indicating that these 
conditions began many years after service).

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  Thus, the veteran's claim also fails to 
establish element (3) of Hickson, medical nexus.  See 
Hickson, supra.

Although the veteran has established that he currently 
suffers from COPD, myalgia, bipolar disorder and headaches, 
the evidence of record does not support a finding that these 
conditions are the result of his time in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for headaches, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for myalgia, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to herbicide exposure, 
is denied.

Entitlement to service connection for bipolar disorder, to 
include as due to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


